DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/RS2018/000016 10/05/2018
FOREIGN APPLICATIONS
SERBIA P-2017/1030 10/12/2017
Applicant’s election without traverse of Group I in the reply filed on April 29, 2021 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2021.
	Applicant’s amendment submitted April 29, 2021 is acknowledged.  Claims 1, 7, and 19-21 are examined herein.

Claim Objections
	Claim 19 recites “on combinations” in the fourth line of claim 19, which perhaps should read “or combinations.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is drawn to native F-fucoidan and processed F-fucoidan.  The claim is unclear because the fucoidan cannot be native and processed at the same time; it is either native or processed.  
	Claim 1 recites “fucose being exposed at higher valency.”  It is unclear what is meant by “higher” because it is unclear what it is being compared to.  
	Claim 7 is drawn to native F-fucoidan, but also states that the fucoidan is desulfated and/or processed.  The claim is unclear because the fucoidan cannot be native and desulfated and/or processed at the same time; it is either native or desulfated and/or processed.
The term "extensive" in claim 20 is a relative term which renders the claim indefinite.  The term "extensive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 19-21 are also rejected because they depend from claim 1.  A claim in dependent form incorporates by reference all the limitations of the claim to which it refers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Thrombosis and Haemostasis 111.3/2014, pp. 429-437).
	Zhang teaches desulfated derivatives of fucoidan from Fucus vesiculosus.  See abstract and page 430, Desulfation.  Desulfation was done by reaction in DMSO and pyridine.  See page 430, Desulfation.  The fucoidan was dissolved for NMR, so it must have been dried beforehand.  See page 430, NMR. The desulfated fucoidan also had lower DP than the original fucoidan.  See page 433, Table 2.  Zhang teaches both native fucoidan and desulfated fucoidan.
	Zhang is silent about the oligosaccharides contained in the fucoidan, but the source of fucoidan (F-fucoidan) is the same source used in the instant specification, so the oligosaccharide makeup is inherent.
Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a 
Claim 19 is not included in this rejection because claim 19 requires fragmentation to the level of oligosaccharides between 2 and 20 monosaccharide units.
Claim 20 is not included in this rejection because page 14 of the specification states that the conditions recited in claim 20 result in complete desulfation.  Zhang’s desulfation is carried out for only 1 or 2 hours and does not result in complete desulfation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623